DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 10/27/21.  In particular, claims 1,etc. have been amended to recite conditions i-iii.  

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.

Claims 1-3, 5, 7 and 10-22 are pending and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7 and 10-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended claims contain the limitation “the thermoplastic plastic has an aromatic or heteroaromatic ring.”  Applicant points to paragraph 121 for support for this limitation.  “aromatic and heteroaromatic ring are not explicitly disclosed in paragraph 121.  While “conjugated polyheteroaromatic polymers” is recited, this is with respect to the other non binder component.  There are several species (e.g. polystyrene sulfonic acid, polystyrene and PET) that are polymers with an aromatic ring.  It does not appear that there are any species that have heteroaromatic rings.  
Thus, the question arises of whether polystyrenes, PET and polystyrene sulfonic acid is a “representative number of species” to satisfy the written description requirement for “shear mixing process”.  See MPEP 2163.05 (I) B for more information regarding a species serving as support for a genus in a generic claim.  In the instant 


Claim Rejections - 35 USC § 102
Claim(s) 1-3, 5, 7 and 10-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0293514 (herein Han).
Note that 2014/0293514 is application number 14/306,251.  Also note that the standards and issues are different for prior art rejections and for support of the claims in the earlier filed parent application (Hans, etc.).  See MPEP 2133.01.  When applicant files a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under pre-AIA  35 U.S.C. 102(b).  Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986).  “[W]hen an applicant files continuation applications, a patent issuing from an earlier application may anticipate claims 
As to the claims 1-3 and 13, Han discloses a solution (paragraph 36, 91 and examples) for forming an electroactive coating and coatings thereof (paragraph 91) containing a conjugated heteroaromatic polymer (paragraph 98 and examples) being transition metal free (paragraph 33) and being prepared directly from a composition comprising the claimed formula 1 and 2 (note it is disclosed identically as claimed starting at paragraph 68 to 78 and also in claims 1 and 21 of the Han).  
The composition comprises a functional component such as a polymerization retardant a polymerization retardant and a polymer binder (paragraph 33 and examples).  The polymerization retardant is a lewis base with a stronger basicity than the monomer (paragraph 34, 43, 102 and examples).  The polymer contains a dopant (paragraph 84-86).  Specifically note paragraph 85, which lists the same acids as utilized as the polymerization catalyst (paragraph 33, 39, 56, 59 and examples).  
As to condition i), see paragraph 102 disclosing O-containing polymers as the retardant, which would also implicitly be a binder.  See example 47 which states that O-containing polymers are both the retardant and the binder in paragraph 200.  Further, paragraph 102 lists e.g. poly(phenylene oxide) as a suitable retardant.  While Han does not specifically disclose binder for the other polymers, the originally filed specification 
As to condition ii), the catalyst is a polymeric acid (paragraph 33), which Han also states are dopants (paragraph 85), which is exemplified as polystyrenesulfonic acid.  See paragraph 60.  
As to condition iii), applicant admits that polystyrenesulfonic acid (paragraph 60) is a thermoplastic polymer binder (homopolymer/copolymer) in the originally filed specification (paragraph 121).  Styrene in polystyrenesulfonic acid is an aromatic ring. 
As to claim 5, conditions i), ii) and iii) are listed as suitable, however no requirement for all of them to be met.  For example, Han discloses that poly(phenylene oxide) (paragraph 102) are suitable, which reads on condition I but not ii and iii.
As to claim 7, the polymeric acid is listed as polystyrenesulfonic acid.  See paragraph 60.  All of conditions i), ii) and iii) are listed as suitable, however no requirement for all of them to be met.  For example, polystyrenesulfonic acid (paragraph 60) is taught reading on conditions ii and iii but not i.  
As to claim 9, poly methyl methacrylate is a homopolymer by definition, or one would interpret it as a homopolymer since no other comonomers are disclosed (note that a copolymer would also read on the instant claim).
As to claim 10, the claim is a product by process claim and the process steps (in situ during polymerization) are given little patentable weight absent a showing a criticality.  See MPEP 2113.  In the instant case, the polymethyl methacrylate is present and would be identical regardless to whether it was preformed or formed in situ.    
As to claim 11-12, Y=hydrogen, Z=halogen (e.g. chloride).    See paragraph 68, 49 and examples.
As to claim 14, the coating is comprised in electroactive objects as for EMI shielding.  See paragraph 88.
As to claim 15 and 21-22, capacitors containing the coating are disclosed, which are formed directly (paragraph 91) on the capacitor.  See paragraph 22, 23 and examples.
As to claim 16, the capacitors are for electronic equipment, LED, solar cell applications (paragraph 41 and 90), etc.  Note that since the capacitor is the same, it would have been suitable in any of the listed applications.
As to claim 17, flexible electronic articles (devices) are taught.  See paragraph 88 and 90.
As to claim 18, electrochromic displays (windows) are taught.  See paragraph 89.
As to claim 19, Han teaches a capacitor formed from the steps of solution casting the solution of claim 1.  See paragraph 36.
As to claim 20, electrochromic displays (windows, paragraph 89) formed from solution casting (paragraph 36) the solution of claim 1.


Terminal Disclaimer
The terminal disclaimer filed on 10/27/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,519,328 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant argues that the claims no longer recite PMMA.  However, Han recites most of the polymers listed in the claims, such as poly(phenylene oxide), etc.  While Han does not specifically disclose binder for the other polymers, the originally filed specification (paragraph 119) defines a polymer binder as a polymer that improves the compositions properties and specifically names poly(phenylene oxide), which applicant admits is a binder in paragraph 119.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MARK S KAUCHER/Primary Examiner, Art Unit 1764